Title: Godefroi Du Jareau to Thomas Jefferson, 25 June 1810
From: Du Jareau, Godefroi
To: Jefferson, Thomas


          
            
              Monsieur
              Nouvelle orleans 
                        Le 25. Juin 1810 
            
              Je m’acquitte dans ce Moment de L’Obligation que je me Suis imposée, de Vous faire parvenir la Collection d’ouvrages que je Vous ai annoncés par la Lettre, que j’ai pris la Liberté de Vous écrire, en date du neuf du passés; Je Suis desesperés quils Soyent accompagnés de plaintes, et de raports Si desagréables, qui ne peuvent qu’irriter Votre sensibilité, La Vertu ne Supporte pas la Vue dun pareil Tableau, sans Se penétrer d’indignation La plus fondée; Je ne Les Ecris qu’avec peine, je Suis assez Malheureux Pour que La nécessité Me le Commande par d’aussi puissant motifs, qui me fonts loi D’obéir. Au Sein de qui Pouvaîge Les Verser, autre que Vous pour trouver un Protecteur, pour obtenir La réprétion de tants de torts, Si destructifs  de la prospérité Public, dans Sa fortune, et dans la Vie des citoyens.
            Monsieur dans le paquet que Vous récevée, Vous trouverez tout prémier L’adresse que j’ai présenté à la Municipalité le 12. 9.bre dernier, Elle est une Suite des démarches que j’ai fait au près d’elle, Comme Vous L’avez Daija Vus, Sa lecture Vous donnera une idée du Génie de ce Corps, à Sa fin vous Verrez La Notte des ouvrages qui lui furent presentés, tous Ses Ouvrages Sonts inclus avec Cette adresse, et une denonciation faite au Conseil legislatif, demeurée Sans Effet; Sur tous Ses ouvrages, et Sous le titre de No 1. est Le plan du revêtement de La levée, Copie réduite de Celui qui á été présenté au Corps Municipal, D’ont je Vous prie d’agrer L’hommage; Je la Crois très utile aux états Unis, Vous en jugerez mieux que moi, le Memoire qui L’acompagne Vous instruira Sur les avantages que ji ai réconnus.
				Je Suis desesperé dexposer Votre patience à L’examen d’un tel volume
				d’Ouvrage; La nécessité des développements pour tacher de donner de La Clareté dans les choses, et leurs raports, joint à L’historique de toute cette affaire, imperieusement nécessitée par sa
				Consequence, et Les observations à faire sur Chaque Sujet, pour determiner le Jugement; Toutes Ses Choses
				n’étants Venues qu’incidemment, et Trassées par une main Peu habile, onts pus grossire conciderablement L’ouvrage.
            
                     Pour que Vous en puissiez prendre une idée Sans grande peine, J’ai Ecrit à la suit[e] du Cahier des devis, une Espece de Conversation familiére, dans La quelle j’ai pus sur le ton de La fraternité, Exaler tous le réproche que merite La Conduite Municipal, dans les choses les plus conciderables de Son administration, tous Ses réproches Sonts Vrais, exgistent en preuves materielles, indestructibles, une demi heure de Lecture, Vous aprendra à en Connaitre Le genie. Vous apprendréz égallement à Connaitre Cette Compagnie de Navigation, La ménée quil y à eu pour L’établir, de quelle maniere elle agit, par Cette Connaissance Vous fixerez Votre confiance, Vous verrez de quelle maniére cette Ville est sacrifiée; Et j’espere que Vous Serez encouragés à lire cette lettre Vollumineuse qui forme un tres long Memoire. Dans le même Vous trouverez le memoir Concernant le dessechement de La Basse Louisianne, Je Crois cette opperation des plus interessantes à L’Etat. Jugée La, et ayez la bonté de m’en dire Votre façon de pencer; Le tems est prêsant pour prendre les opperations, nous n’avons que
				Sept mois entre la perte qui est forte avencée, et la rémonte des eaux. 
                     J’ai
				Pris la liberte d’inclure dans le Même, le Memoire Concernant ma malheureuse affaire, avec un Placet pour Le Congrés, je n’ai pus y joindre La Procedure, N’ayant pus L’obtenir, celui aux mains de qui Monsieur livaington La fait rémettre; et est abcent, mais en atte 
                     attendant que je la pus faire parvenir, on peut sen raporter au memoire qui est Ecrit dans la plus stricte Verité.
            Il est possible que par Les causes que je Vous ai déduites, il y ait Beaucoups de Lacunes qui S’opposeront à ce que Vous me puissiez Bien entendre, Mais ne m’épargnez  grande Satisfaction, Sera toujours de prouver mon dévoument au Bien de La Chose public; faite moi les questions que Vous jugerez nécessaires je Vous donnerai toute la Satisfaction qui Sera à mon pouvoir, et tirée de la nature de La Chose. La gazette qui Sert à Envelopper le paquet, est Cette derniere qui contient les debats entre La municipalité, et La Compagnie de navigation, Vous pourez prendre à L’avence une idée de la Chose. J’entend parler d’une pompe à feu Pour mettre L’Eau dans La Ville, et dans les maisons, Chose dangereuse, J’en ai fais La demonstration au maire actuel dans une notte que je lui donnai lors de la premiere legislature, lorce quil veint me Consulter Sur ce Sujet, cette notte contient toutes les concequences qui en peuvent resulter, qui ne  sonts pas petites; 
                     
                     
                     
                     On Voit que tout ceci, est pour consacrer le lavage dans les cours, et se fixer des rentes Sur les Maisons; On Voit que Cela et le Canal communicable au bayou, onts étés les Causes qui onts concourues à opposer à ce qu’on adopte Ses beaux établissements dont je vous envoie Les plans, et Les détails. Dans Ses autres Objets on Voit que Les interets particuliers font le mobile du genie qui Les Veut consacrer. aucun deux n’est capable d’envoir le Vice, mais Leurs Calculs leurs onts montrés le fruit quil en rétireraient, C’est ce qui tente leur Convoitise. Je desire Cincerement que Cela n’ait pas lieu Pour Le Bien de L’humanité. Le grand procès du peuple méconnus dans ses plus chers interets, que j’ai plaidé, est sous Vos yeux Je vous prie davoir la bonté de le presenter à L’illustre chef qui vous a succedés, appuiez le de Votre Credit auprês de Lui, et auprês du souverain, lorce quil Sera assemblé, faite le je vous supplie Pour Le Bien d’un peuple, Pour lequel Vous avez témoigné tant de Bontés.
            
              J’ai L’honneur d être avec un tres Profond respect, Monsieur, Votre très humblet Tes obeissent serviteur
              
                
                  G. Du Jareau
                
                
                  Architecte et ingénieur
                
              
            
          
          
         
          Editors’ Translation
          
            
              Sir
              New Orleans 
                        25 June 1810 
            
              At this time I fulfill my self-imposed obligation to send you the collection of works that I told you about in the letter that I took the liberty of sending you on the ninth of the past month. I am in despair that they are accompanied by complaints and reports so unpleasant that they can only irritate your sensitivity. Virtue cannot stand such sights without being filled with the most well-founded indignation. It pains me to write of them. I am very unhappy that necessity commands me to do so with such powerful reasons that I must obey. In whom could I confide, where might I find a protector other than you to right so many wrongs, so destructive of public prosperity, wealth, and the life of its citizens?
            Sir, in the enclosed package you will first find the report that I presented to the municipality last November 12th. It follows up on steps I had previously taken, as you have already seen. Reading it will give you an idea of the deviousness of this body. At its end you will find a list of the works that I presented. All of them are enclosed in the report, along with my fruitless denunciation of the Legislative Council. In all of these works and under the title No. 1 you will find the plan for covering the levee, which is a smaller version of the one I presented to the municipality. Please accept it with my compliments. I believe it to be useful to the United States. You will be a better judge of it than I. The accompanying paper will inform you of the advantages that I have discovered. I
			 despair at the thought of subjecting your patience to the
			 examination of so voluminous a work. The need to develop this topic in order to give some clarity to these things and to show how they relate to one another, the history of this
			 whole
			 affair, rendered urgently necessary by its consequences, and the observations made about each subject in order to come to a determination, all these things coming to mind incidentally and drawn
			 by an
			 unskilled hand, may have lengthened the work considerably.
            
                     So that you may get an idea of it without too much trouble, I have written, in the manner of a book of specifications, a kind of familiar conversation in which, in a brotherly tone, I was able to voice all the reproaches merited by the municipality concerning the most important matters before its administration. All of these claims are true, being supported by material, indestructible proofs. Half an hour of reading will teach you to understand their spirit. You will also get to know this shipping company, the intrigues that led to its establishment, and how it conducts itself. This knowledge will secure your confidence. You will see how this city is being sacrificed, and I hope that you will be encouraged to read this lengthy letter, which is in the form of a very long memorandum. In the same package you will find the report concerning the draining of lower Louisiana. I believe this operation to be of the greatest interest to the state. Give it your consideration and be kind enough to tell me what you think of it. Time is pressing us to take action. We
			 have only seven months between the ebb, which is already well advanced, and the rise of the water. 
                     I
			 have taken the liberty of enclosing in the same package the report concerning my unfortunate
			 affair, with a petition to Congress. I did not include the legal proceedings as I could not get them. The person to whom Mr. Livingston delivered them is absent, but while waiting until I can send them on, you may rely on the enclosed account, which is written with the strictest attention to the truth.
            For the reasons I mentioned to you, you may be prevented from understanding me well enough, but do not spare me. My greatest satisfaction will always consist in proving my dedication to the common good. Ask me all the questions that you deem necessary, and I will give you all the satisfaction in my power, drawn from the nature of the thing. The newspaper used to wrap the package is the most recent one containing the discussions between the municipality and the shipping company. You will be able to get an early idea of the situation from it. I have heard a rumor about a fire pump to put water into the city, and into houses. This is a dangerous thing, as I demonstrated in a note that I gave to the present mayor at the time of the first legislature, when he came to consult with me on this subject. That note contains all the consequences that may result, which are not small. 
                     
                     
                     
                     It is quite easy to see that this is all done to bring about an ordinance that washing be done in the courtyards, with the resulting charges fixed on the householders. We see that this and the canal to the bayou are the considerations that fueled the opposition to those beautiful buildings, of which I send you the plans and details. We see that vested interests are the prime mover seeking to bring about these other matters. None of them can see the vice in it, but their calculations have shown them the benefits they might draw from it. This is what tempts their covetousness. For the good of humanity I sincerely hope that it does not happen. The great trial of the people whose dearest interests are ignored is played out under your eyes, as I have argued. Kindly present it to the illustrious chief who succeeded you. Give it the support of your influence over him, and over Congress, when it is next assembled. I beg you to do this for the good of the people, for whom you have shown so much kindness.
            
              I have the honor to be with very profound respect, Sir, your very humble and very obedient servant
              
                
                  G. Du Jareau
                
                
                  Architect and engineer
                
              
            
          
        